Bell, J.
Where a cause involving both questions of law and of fact is adjudicated by the judge upon an agreed statement of facts, without the intervention of a jury, a general assignment of error upon the judgment which fails to specify how or wherein the trial judge erred, whether as to matter of law or matter of fact, cannot be taken as the foundation of a reversal. This was a claim case submitted by consent to the judge, upon an agreed statement of facts, without a jury. To his judgment in favor of the plaintiff in fi. fa. the claimant has sued *425out a bill of exceptions, in which the only assignment is as follows: “To this judgment of the court plaintiff in error excepted and now excepts, and' assigns. error thereon, and says that the court erred in his judgment finding the property subject to the fi. fa., and ordering said fi. fa. to proceed.” Held, the assignment is too general, and the motion of the defendant in error to dismiss the bill of exceptions must be sustained. Adams v. May, 145 Ga. 234 (88 S. E. 928); Horkan v. City of Moultrie, 145 Ga. 588 (89 S. E. 681).
Decided December 10, 1923.
Raymond Robinson, for plaintiff in error.
Beall & Smith, contra.

Writ of error dismissed.


Jenkins, P. J., and Stephens, J., concur.